 390DECISIONS:OF NATIONALLABOR: RELATIONS: BOARDRETAIL CLERKS INTERNATIONALASSOCIATION, A. F. OFL., AND RETAILCLERKS UNION, LOCAL 648andSAFEWAYSTORES,INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. OF L.,AND-RETAILCLERKSUNION, LOCAL 541andSAFEWAY STORES,INCORPORATED,RETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. OF L.,AND RETAILCLERKSUNION, LOCAL 373andSAFEWAY STORES,INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. OF L.,AND RETAILCLERKSUNION, LOCAL839andSAFEWAY STORES,INCORPORATEDRETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. OF L.,AND, RETAILCLERKSUNION5 LOCAL 1532andSAFEWAYSTORES, INCORPORATED.Cases Nos. 20-CB-43,20-CB-45,20-CB-46, 20-CB-417, and DLO-CB-60.July 30,1952Second Supplemental Decision and Amended OrdersOn November 3, 1949, the Board issued its Decision and Orders inthe above-entitled cases.After sundry proceedings in the UnitedStates Court of Appeals for the Ninth Circuit, the Board, pursuant tothe court's remand in Case No. 20-CB-43, reopened the records in theabove-entitled cases for the purpose of taking testimony to determinewhether location managers employed by the Employer, SafewayStores, Incorporated, were supervisory employees within the mean-ing of the pertinent provisions of the Board's Orders, and accordinglydirected that a hearing be held before a Trial Examiner to be dulydesignated.A hearing having been duly held on March 1, 2, and 6,1951, and the Trial Examiner having thereafter submitted his Inter-mediate Report containing his findings and recommendations, theBoard on October 1, 1951, adopted the Trial Examiner's findings thatlocation managers are supervisory, employees within the meaning ofthe Act and amended its Order in Case No. 20-CB-43 so as to providein paragraph 1 (b) thereof that the Respondent Retail Clerks In-ternational Association, A. F. of L., and, Respondent Retail ClerksUnion, Local 648 "1. Shall not:. (b) Refuse to bargain collectivelywith Safeway for the employees in the unit described in paragraphnumbered IV of the stipulation in Case 20-CB-43 by insisting ordemanding, as a condition to such bargaining, that Safeway bargaincollectively for location managers or other supervisory employees ofSafeway within the meaning of Section 2 (11) of the Act."As the issue of whether location managers are supervisory employeeswithin the meaning of the pertinent provisions of the Board's Order isalso present in the remaining above-entitled cases, and as the parties100 NLRB No. 63. RETAIL CLERKS INTERNATIONAL ASSOCIATION391stipulated at the hearing that the evidence introduced with respect tolocation managers employed by Safeway in the area involved in CaseNo. 20-CB-43, was applicable to location managers employed by Safe-way in theareasinvolved in the other cases, the Board was- of theopinion that the Decision and Orders in said remaining cases shouldalso be amended. Accordingly, the Board, on February 29,1952, issuednotice to show cause, returnable on or before March 10, 1952, why theBoard should not amend its Decision and Orders in Cases Nos. 20-CB-45, 20-CB-46, 20-CB-47, and 20-CB-60 in the manner specified insaid notice. In answer thereto, the Respondent Labor Organizationsand Safeway objected to the proposed amendment on various grounds.The objections of the Respondent Labor Organizations are in sub-stance the same as those previously made and rejected by the Boardin Case No. 20-CB-43. Safeway also repeats earlier objections madeand rejected, except that it now argues, in addition, that the Board iswithout authority to act in these additional cases.We do not agree.The Board is consequently of the opinion that no good and sufficientcause has been shown for not issuing this Second Supplemental Deci-sion and Amended Orders.SUPPLEMENTAL FINDINGS OF FACTOn the basis of the entire record, including the additional hearingheld in connection with the above-entitled cases, the Board finds thatthe location managers involved in Cases Nos. 20-CB-45, 46, 47, and 60are supervisors within the meaning of the Act.Amended OrdersUpon the basis of the findings of fact, the stipulations, and the entirerecord in the cases, the National Labor Relations Board hereby amendsits Orders of November 3, 1949:In Case No. 20-CB-45, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows: Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 541:1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-45, by insisting or demanding, as a condition to suchbargaining, that Safeway bargain collectively for location managersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act, andIn Case No. 20-CB-46, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows : Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 373: 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-46, by insisting or demanding, .as- a condition to suclybarg 7ning,,that Saeway bargain eo+llectiteiy for location inanrigersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act, andIn Case No. 20-CB-47, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows : Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 839:1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-47, by insisting or demanding, as a condition to such.bargaining, that Safeway bargain collectively for location managersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act, andIn Case No. 20-CB-60, in respect to paragraph 1 (b) thereof, so thatthe same shall read as follows : Retail Clerks International Associa-tion, A. F. of L., and Retail Clerks Union, Local 1532:1.Shall not :(b)Refuse to bargain collectively with Safeway for the employeesin the unit described in paragraph numbered IV of the stipulation inCase No. 20-CB-60, by insisting or demanding, as a condition to suchbargaining, that Safeway bargain collectively for location managersor other supervisory employees of Safeway within the meaning ofSection 2 (11) of the Act.MEMBER PETERSON took no part in the consideration of the aboveSecond Supplemental Decision and Amended Orders.LOCAL UNIONNo.6281,UNITED MINE WORKERS OF AMERICAandRUFUSM.TACKETT ANDM.L.MULLINS.CaseNo. 9-CE-95. Jvl y 30,1952Decision and OrderOn November 29, 1951, Trial Examiner Albert Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the copy of the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondent had notengaged incertain other alleged unfairlabor practices, and recommended that the complaint be dismissed100 NLRB No. 64.